Citation Nr: 1123278	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  06-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) RO in Muskogee, Oklahoma.  By a rating action in January 2003, the RO denied a claim of service connection for headaches.  Subsequently, in October 2005, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for a back disorder.  

In a July 2009 decision, the Board reopened the claim of entitlement to service connection for a back disorder.  The Board then remanded this issue, and the issue of service connection for headaches for additional development.  

In January 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  Subsequently, in March 2011, the Veteran submitted additional evidence for which his representative has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran does not have a back disorder that is related to his military service.  

2.  The Veteran does not have headaches that are attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The Veteran does not have headaches that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2002 and August 2005 from the RO to the Veteran, which were issued prior to the RO decisions in January 2003 and October 2005, respectively.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran and examined the Veteran.  Opinions necessary to decide the case and explanations were provided.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment reports indicate that the Veteran was seen in August 1977 for complaints of pain in the back for 3 weeks, radiating to the buttock with tingling and numbness in the leg; the diagnosis was back strain.  In February 1978, the Veteran was seen for complaints of head and body aches; the assessment was cold symptoms.  In July 1979, the Veteran was seen for complaints of pain in the low back area for approximately 3 months; he also reported pain on urination, usually with the presence of blood.  The assessment was probable kidney problems.  On the occasion of the separation examination in May 1980, clinical evaluation of the spine was normal, and a neurological evaluation was also reported as normal.  

Post service private treatment records, dated from March 1986 to October 1995, show that the Veteran received treatment for a low back disorder resulting from a work related injury.  A March 1991 clinic note indicates that the Veteran was seen for a follow-up evaluation of a low back injury he sustained at work on February 22, 1991.  The Veteran complained of pain in the low back area.  The assessment was recurrent mechanical low back pain.  A workers' compensation report, dated in April 1991, indicates that the Veteran was seen for a follow-up evaluation of low back strain due to an injury he sustained in February 1991; the diagnosis was resolved low back strain.  A treatment note dated in June 1992 reflects an assessment of chronic recurrent mechanical low back pain.  During a clinical visit in June 1992, the Veteran complained of a headache over the previous 2 to 3 days.  The Veteran stated that it initially stared out with some neck spasm and tenderness; he then began feeling tightness around the forehead; he subsequently developed a rather severe headache.  The assessment was muscle tension headache.  When seen in May 1994, he continued to complain of low back pain; the assessment was low back strain.  

VA progress notes dated from September 1998 to November 2001 do not reflect any complaints of or treatment for a low back disorder or headaches.  

The Veteran's claim for service connection for headaches (VA Form 21-4138) was received in December 2002.  

Received in July 2005 were private treatment reports dated from January 1996 to April 2005.  These records show that the Veteran received treatment for a chronic back disorder.  A January 2002 clinic note indicates that the Veteran has degenerative disc disease of the thoracic spine.  During a clinical visit in April 2005, the Veteran indicated that he had had back pain since March 2005; he denied any accidents or injuries.  Following a physical examination and x-ray study of the lumbar spine, the impression was degenerative disc disease of the lumbar spine.  

The Veteran was afforded another VA examination in October 2009.  At that time, the Veteran denied any specific injury in service; however, he remembered being seen in service for back pain.  He stated that, following discharge, his back became worse over the years.  The Veteran described the pain as being constant, dull and throbbing in nature; he stated that the pain was located in the lower back, and it radiates to the left lower extremity intermittently.  He described the pain in the left lower leg as tingling and numbness.  He stated that the pain was typically worse with prolonged walking; he rated the intensity of the pain as an 8 out of 10.  Following an examination, including x-ray studies, the impression was degenerative disc disease of the lumbar spine with an intermittent nerve root irritation to the left lower extremity.  The examiner opined that the Veteran's current low back disorder was less likely than not related to any disease, incident, or injury during his period of active duty.  The examiner explained that the basis for his opinion was that the Veteran's complaints in service were more consistent with genitourinary problems.  In addition, there were no other complaints of low back pain besides the one incident in the military service, including the discharge physical examination.  The medical records remained silent more than 11 years following discharge; at that time, the Veteran had suffered a work-related injury.  

Received in September 2010 were VA progress notes dated from December 2001 through August 2010.  These records show that the Veteran received clinical attention and treatment for complaints of headaches.  These records also show treatment for complaints of low back pain.  During a clinical visit in November 2002, the Veteran stated that Motrin was not helping his low back pain.  He also complained of headaches almost every day; he described the pain as throbbing and not associated with any vision changes.  The assessment was low back pain and headaches; similar diagnoses were reported in December 2002.When seen in March 2007, it was noted that the Veteran had a long history of back pain for 20 years.  An MRI in January 2007 revealed L5-S1 mild diffuse annular disc bulge.  The assessment was back pain.  The Veteran was seen in March 2010 for follow-up evaluation of headaches.  It was noted that the Veteran went to his private doctor who did an MRI of the head and told him that he had some narrowing of the C4-C6 levels; he was prescribed Ibuprofen and Tramadol for pain.  

Also received in September 2010 were the results of an MRI of the cervical spine, performed in February 2010; it was noted that the Veteran had a history of neck pain and headache.  The study revealed a medium-sized disc-osteophyte complex that had effaced the ventral subarachnoid space and severely narrowed the intervertebral foramina bilaterally at C5-6, C4-5, and C6-7.  

At his personal hearing in January 2011, the Veteran testified that he did not have any back problems prior to military service.  The Veteran indicated that he injured his back in August 1977, during basic training; he received treatment for 21 consecutive days.  The Veteran related that he believed that he injured his back while doing the low crawl training exercise; he was subsequently placed on light duty.  The Veteran stated that he did not seek treatment for his back within the first year after service.  The Veteran reported that he first sought treatment for his back in the mid-1990s.  The Veteran testified that he also injured his neck area during basic training; he started noticing headaches in the 1980s.  The Veteran related that he never sought treatment for the headaches; he simply took over-the-counter medications.  The Veteran maintained that this doctor linked his headaches to his cervical spine disorder; he explained that the narrowing of the spaces in the cervical spine would cause headaches.  

Received in March 2011 were additional private treatment reports dated from October 2009 to January 2011.  Among these records is a treatment report from Dr. Ryan Wood, dated in January 2011, indicating that the Veteran has had neck pain since military assignments, which causes him to have headaches.  It was also noted that the Veteran had a history of pain in the upper and lower back.  The examiner noted that the Veteran had an MRI which showed some disc bulging and impingement.  On examination, the Veteran denied any headaches.  The impression was back pain and neck pain.  

III.  Analysis

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

A.  Back

After review of the evidentiary record, the Board finds that service connection is not warranted for a back disorder.  Significantly, while the service treatment records reflect complaints of back pain in August 1977 and July 1979, the remainder of the service treatment records is silent with respect to any complaints or diagnosis of a back problem.  This suggests that the difficulty the Veteran experienced was acute and transitory.  In fact, at the time of his separation examination in May 1980, clinical evaluation of the spine was normal; a neurological evaluation was also normal.  Moreover, his complaints in service were thought to be related to his kidneys, at least on one occasion.  

The first clinical documentation of the onset of a chronic low back disorder is dated in June 1992, more than 12 after service separation.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  In addition, there is no persuasive evidence indicating that there is a relationship between a current back disorder and military service.  Following the VA examination in October 2009, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that the Veteran's current low back disorder is less likely than not related to any disease, incident, or injury during the Veteran's military service.  The examiner explained that the Veteran's complaints in service were more consistent with genitourinary problems; in addition, there were no other complaints of low back pain besides the incident in military service.  The examiner further noted that the Veteran initially received treatment for a back disorder 11 years after discharge, at which time the Veteran had suffered a work-related injury.  The Veteran has not submitted any competent medical evidence of a nexus to service.  The Board finds that the medical evidence is more probative than the lay statements.  Therefore, the evidence does not support service connection for a back disorder.  

The Board does not find the Veteran's statements of continuity, such as they are, credible.  He did not have chronic problems with his back until after the post-service injury.  Even at discharge from service he did not identify any back problem.  For the reasons articulated above, the Board finds the Veteran's statements regarding continuity inconsistent with the remaining record, so much so that his statements lack credibility.

Given the absence of complaint or treatment until many years after service, the Board finds that the evidence weighs against the Veteran's claim.  A current back disorder is not traceable to disease or injury incurred in or aggravated by service--there is no evidence of a nexus between the post-service diagnosis and active service.  Rather, the records show that the current back disorder is related to a post-service work-related injury.  As such, the Veteran's claim for service connection for a back disorder must be denied.  The preponderance of the evidence is against the claim.  

B.  Headaches

Regarding headaches, the Veteran has testified that his headaches are related to his cervical spine disorder.  As that is not a service-connected disability, there is no basis for a secondary claim.  

Regarding a direct basis, service treatment records reveal no treatment for or diagnosis of any disability manifested by headaches.  While the STRs reflect complaints of headache in February 1978, the assessment was that the Veteran experienced cold symptoms.  There is no further treatment or complaint.  At discharge, the Veteran underwent a physical examination in May 1980; the results indicate that evaluations of the neurologic system were normal.  The report of medical history at discharge (May 1980) reveals that the Veteran reported no history of frequent or severe headache.  

After service, there is no clinical evidence of complaint or treatment until June 1992.  At that time, the examiner stated that the Veteran probably had a rather severe muscle tension headache.  The examiner also suggested that the Veteran's headache started with some neck spasms.  As noted above, service connection has not been established for a cervical spine disorder.  Therefore, there is no competent evidence that the headaches are related to any disease, incident, or injury during the Veteran's active duty.  

In sum, the Veteran did not complain of headaches in service; an examination at discharged resulted in normal findings; he affirmatively declared that he had no history of headaches at discharge; he has identified no record of treatment for a decade after service; and no medical opinion purports to relate current headaches to service.  The Veteran clearly believes that he has a headache disability that is related to service; however, as his statements conflict with the statement he made at discharge, and as the statement at discharge was in accordance with the contemporaneous clinical findings, the Board finds those statements credible and his current contentions incredible.  As such, service connection for headaches is not warranted.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a back disorder is denied.  

Service connection for headaches is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


